Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 1 of 9

U.S. COURTS
NOV 14
UNITED STATES DISTRICT COUR Tkeva___Fiteg ame
for the CLERIE MEN CKENYON ——
District of Idaho ISTRICT OF IDAHO

) le.
Nicholas D Scoyni ) Case No. \’. \< “CY - Sol REY

)
Plaintiff )
)
-V- )
)

) Jury Trial - Yes
Daniel R Salvador , )
)
Christopher A Salvador , )
)
Wayne J Salvador , )
)
William Wardwell, )
)
(Offspec Solutions, LLC, )
)
Offspec Solutions Southeast, et al. ) )
)
Defendant(s) )

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

 

A. Plaintiff
Name Nicholas D Scoyni
Street Address 1701 Blaine Blv

 

City and County Caldwell, Canyon County

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 2 of 9

State and Zip code _ Idaho, 83605

Telephone Number __ (208) 519- 8246

E-mail Address | Nscoyni@gmail.com

B. The Defendants

Defendant 1

Name William Wardwell

 

Job or Title Organizer/ authorized agent/ investor/ person of authority

Street Address 242 N 8th St # 220

City and County _ Boise, Ada county

State and Zip code Idaho , 83702

Telephone Number _ (208)3456021

 

E-mail Address williamwardwell@varinwardwell.com
Defendant 2

Name Daniel Ray Salvador (aka) Daniel Ryan Salvador
Job or Title CEO

 

Street Address 1428 Madison, Ave

City and County _ Nampa, Canyon County

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18

State and Zip code Idaho, 83687

Telephone Number (208)4752500

E-mail Address Danielsalvador@offspecsolutions.com

Defendant 3
Name Christopher A Salvador

 

Job or Title CFO

Street Address 1428 Madison, Ave

City and County | Nampa, Canyon County
State and Zip code Idaho, 83687
Telephone Number (208)4752500

E-mail Address Christophersalvador@offspecsolutions.com

 

Defendant 4
Name Wayne J Salvador
Job or Title Recruitment/corporate advertiser

 

Street Address 1428 Madison, Ave

City and County _ Nampa, Canyon County

Page 3 of 9

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 4 of 9

State and Zip code Idaho, 83687

 

Telephone Number (208)4752500

E-mail Address

II. Basis for Jurisdiction

Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a

diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

The Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff

The plaintiff is an individual

The plaintiff Nicholas D Scoyni is a citizen of the State of Washington.

2. The Defendants

Defendant 1

The defendant is a corporation

The defendant Offspec Solutions, LLC is incorporated under the laws of the State of Delaware
and has its principal place of business in the state of Idaho.

Defendant 2

The defendant is a corporation

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 5 of 9

The defendant Offspec Solutions Southeast, LLC is incorporated under the laws of the state of

Idaho and has its principal place of business in the state of Idaho.

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because there is 39,468,000
million as Offspec Solutions,LLC reported 2016 and 2017 as having driven 7.8 million miles to
the FSMCA with a national average of 2.53 a mile as reported by DAT truck services from
federal trademark registration date owned by plaintiff. Then leaving the breach of contract if
from same start date at 5,920,200 that is 15 percent of total gross agreed upon by defendants to
pay plaintiff. Then 3 million for defamation of character/ irreparable harm to a total of

$48,388,200 million owed by defendants in controversy.

Ill. Statement of Claim

Comes here respectfully before the court that defendants Christopher A Salvador, and brother
Daniel R Salvador attempted to enter into an oral contract in the state of Idaho with plaintiff over
plaintiff's intellectual property in April of 2012. In this contract the plaintiff stipulated that the
defendants must retain a legal article of organization without unrepresented minors pursuant
Idaho law 29-101 present in a contract between state and the individuals as a limited liability
corporations contract, also that plaintiff must maintain all corporation trademarks relating to
plaintiff's intellectual property, including observance as to federal law of trademark use, lease, by
being a company driver with a specific route already used by plaintiff in transportation industry,

and must have new truck only used by plaintiff , that after corporation reached over one million

5

 

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 6 of 9

a year gross profit, plaintiff would receive 15 percent of gross profit from then forward, and that
all future arbitration can be decided by polygraph test of parties, and that would be admissible in
court to settle any claims, also that use of any intellectual property is an agreement to this
contract in full just as a signed contract legally binding in all ways by laws of Idaho state. The
father of defendants Wayne J Salvador advised the two defendants should simply take the
property by copywriting the plaintiff's trademark, or simply sending themselves a letter in the
mail. In August of 2012 they simply just did use plaintiff's mark without permissions or intent of
payment under presumption by both parties that mark functioned as a service mark at the time.
Being confronted with this in 2015 after plaintiff's discovery of department of transportation
numbers in use by the defendants, the defendants did agree to abide by the above stated contract,
they provided truck and route for one year, and asked if plaintiff wanted to work in the office,
plaintiff simply stated that it was not in their agreement. Then had no further contract with
defendants traveled as they traveled the world, and United States, Then plaintiff learns
defendants started another division of corporation in another of plaintiff's names, and had
exceeded goals of contract dismissing knowledge of a contract with plaintiff, then terminated
relationship with plaintiff for owning trademarks in company names. Their business partner-
attorney William Wardwell then reciprocated cease and desist letters with fraudulent statements,
entity claims, date claims, as to 2010 in agricultural class designation, not class 39 for the trade
names even though later he states different dates on a USPTO application that was then
suspended by the USPTO as the plaintiffs trade mark registration is deemed likelihood of
confusion to the point of baring any attempts of defendants to ever register by the USPTO , also
Mr Wardwell stated in same “that the plaintiff should give up or he would only cause

embarrassment to himself, lie detector, affidavits, and other evidence will never be admissible so

6

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 7 of 9

the plaintiff cannot prove his case, and that his understanding of contract laws are just fatally
flawed, and so he should just surrender trademarks he has ever already “Owned” or else he wiil
seek “Remedies” for plaintiffs ownership of his own trademarks, and then maybe Mr Wardwell
continues he would let the plaintiff off the hook for owning these trade names” (A pay to play
feeling, Note not exact quote is brief overview). This after plaintiff issued a cease and desists
December of 2016. Defendants then told all local brokerage and customers to no longer do
business with or pay plaintiff or his dispatchers he knew long before these defendants entered the
transportation business, or Mr Wardwell would seek remedies and began a smear campaign
damaging plaintiff's customers and business to the point of irreparable damage, even on web
sites such as “ Real Offspec” found on Facebook, testify to this effect. The entire tume plaintiff
maintained a business under the trade names Offspec Solutions, Offspec Solutions Southeast,
and Offspec Solutions S.E that stands for Scoyni, enterprises and as service marks, since 2006 in
the class 39 transportation . These defendants have a direct arrogant outlook, view, dismissive
nature, and attitudes on the law as to what they can get away with in their shuffling of secretary
of state paperwork and their licensees with malaise, Mr Wardwell also signed articles of
organization amendment and direct name change documents, as not only organizer, and
registered agent, but one name change document to trade name Offspec Solutions,LLC as
“authorized person” against Idaho law 30-25-203 individualizing his contribution to
infringement going outside third party attorney client corporate privilege, and more to the effect
as a private person, not a representative. There has been a police report filed for criminal fraud in
this case by the plaintiff as defendants used knowingly the original article of organization as an

identity document of state to aid in the theft of intellectual property of the plaintiffs by appearing

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 8 of 9

to be prior to plaintiffs as to their belief, creating a crime within a civil offence pursuant 18 USC

ss 1028 they had knowledge of existing civil crime.

IV. Relief

First addressing Offspec Solutions, LLC, and the direct Infrengment they have committed toward
this plaintiff, as plaintiff would respectfully ask the court to order this group to cease and desist
use of any mark with the likelihood of confusion of all of this plaintiffs own trade names or
service marks. Second this plaintiff would like compensation for what has been maliciously,
purposely taken from use by these infringing marks out of unfair business practice, use in
commerce, and enjoyed by these individuals without their intention of payment to owner of
marks this plaintiff here. That amount from the federal registration original file date 12/30/2016
that is published in the Gazette is upward of $39,468,000 million. The breach of contract the
defendants originally agreed to orally and then later through use they then accepted terms of the
contract as agreed comes to $5,920,200 , that is 15 percent of the total amount above unless your
honor decided to grant the span of contract before Gazette publication amounting to much more.
The defendants also caused irreparable damage through defamation of character to this plaintiff's
business; this plaintiff seeks 3 million in damage, as business may not be able to recover from
damage caused by defendants, in what they believed to be just fair business competition without

responsibility.

V. Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an

 
Case 1:18-cv-00506-BLW Document1 Filed 11/14/18 Page 9 of 9

improper Purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a non-frivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.
A. Party Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-—related papers
may be served. I understand that my failure to keep a current address on file with the Clerk’s

Office may result in the dismissal of my case.

oncorsone __ U/I4 [2.018

 

   

Signature of Plaintiff LOL

Printed Name of Plaintiff Nicholas D Scoyni

 
